DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 9 has been cancelled. Claims 14-18 have been added as new claims. Therefore, claims 1-8, and 10-18 are still pending in this Application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered. 
Response to Amendments/Remarks
Applicant’s argument/remarks, on page 7, with respect to rejections to claims 1-8, under 35 USC § 112(a) and (b) have been fully considered and  they are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained. However, see the new rejections below. 
	The amendments overcome the interpretation of the claim terminology under 35 USC § 112(f).	
Applicant’s argument/remarks, on pages 7-11,  with respect to rejections to claims 1-8, and 10-18  under 35 USC § 101 have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims under 35 USC § 101 have been maintained. 
	On page 10, the Applicant argues that:
 	“In Prong One of Step 2A a claim is first analyzed to determine whether it is directed to any judicial exceptions. See, e.g., id. at§ 2106.04(II)(A)(1). In the present case, the independent claims recite, from various perspectives, defining a set of optimization criterions, estimating, by a network control computer, state variables of a hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model with N-k security criterion, and adjusting, by the network control computer, control variables of the hybrid AC/DC-grid according to the full nonlinear security-constrained optimal power flow model to provide optimal power flow, the control variables defining setpoints for converter active and reactive power. By employing a full nonlinear security-constrained optimal power flow model with state variables, control variables, N-k security criterion, and optimization criterions, the network control computer optimizes and balances the power flow of the hybrid AC/DC grid while also ensuring the security of the grid. For example, in a hybrid AC/DC grid, the grids may interfere each other which may result in unbalanced power distribution and unwanted loads, and sudden outages or failures may jeopardize the stability and security of the grid and its components”. These arguments are respectfully not persuasive. 
 	In response to the arguments above, the claims still recite the abstract idea without being integrated into a practical application.  
 	The claims do not recite how the optimal flow of the grid is obtained or improved. Simply stating or using the full non-linear security constrained OPF model in a intended field of use does not improve the model or the electrical grid. The claims do not recite any single step on how the OPF model is improved. The claims do not recite any new algorithm, step or limitation that convey any improvement to the OPF mode or the controlling of the AC/DC grid. 
	The claims do not recite or achieve any power stabilization or security of the grid because there is not a specific algorithm IN the claims that would achieve such functionality. 
	Finally, the argument or the claims are mere allegation of patentability without providing any factual evidence that the claimed subject matter shows any improvement to a certain technology, computer, or technical field of use (please, see the MPEP 2106.04(d), 2106.04(d)(1)-(2), 2106.05(a)).    
	The MPEP 2106.05(a) recites “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art…After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…That is, the claim must include the components or steps of the invention that provide the improvement described in the specification…An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome….”. In this Application, the claimed subject matter does not convey any improvement to the technology. 
	The setpoints used for the adjustments/variables of the AC/DC grid does not seem to be related to the abstract idea and neither the specification nor the claims explicitly describe the improvement on how these setpoints were obtained.     
	While the disclosure suggest using a plurality of models for each of the components, constraints and security criterions, and using a statistical model for finding the OPF solution, the claims do not recite any structure, algorithm, equations, structure to control the converter and at the same time achieving the stability of AC/DC grid as a  whole.         
	MPEP 2106.05(f) recites “consider the fowling…Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A”.
	In this case, is typical to the Electric Power Group case since the claims “fails to recite details of how a solution to a problem is accomplished”. The claims and the disclosure fail to teach the statistical model used to predetermine the optimal power flow.  
	The optimal power flow is an abstract problem or model where components of a grid are modelled by using specific equation for each components and simulated and wherein the purpose if to optimize the power flow by reducing costs by controlling the components. There are known algorithms and equations that have been used. However, the claims do not specific any specific equation for the AC/DC component, how the data is collected, or any specific algorithm to find the solution to the OPF problem other than a statistical model.
	On page 8 the Applicant further argues:
 	“The claimed network control computer, however, controls the hybrid AC/DC grid to provide optimal power flow and maintain the stability and security of the grid. Id. Especially in light of the recent grid failures including areas with significant DC components such as renewable energy sources, optimizing the power flow of a
hybrid grid structure while maintaining its stability is anything but an abstract idea. Rather, the claims' recited elements for providing optimal power flow by defining a set of optimization criterions, estimating state variables, and adjusting control variables according to the full nonlinear security-constrained optimal power flow model, present a concrete solution to a very real and immediate issue. Therefore, the claims are not directed to an abstract idea under Step 2A”. The Examiner respectfully disagrees with the Applicant. 
	   The claims simply recite controlling/adjusting the AC/DC grid by controlling a converter with setpoints for provisioning an optimal power flow of the grid. The claims do not show how the optimization, the OPF and the stabilization is achieved by simply controlling the converter. For instance, if the inverter is turned off, does this achieve optimization, the OPF and the stabilization.   
	The disclosure clearly states that each of the components is modelled and   setpoints to satisfy an OPF solution are estimated while the claims simply recite setpoints for a converter. The issue is that the disclosure and the claims (emphasis added herein) do not teach or suggest how these setpoints are found and implemented. The claims does not recite that    
	The Applicant has not provided any factual evidence that the claims at hand solve any problem of stability. The claims do not recite that the any instability/contingency is measured, detected or predicted. Thus, how the stability can be corrected if it does not exist or is not recited in the claims. Therefore, the argument or the claims are mere allegation of patentability without providing any factual evidence that the claimed subject matter shows any improvement to a certain technology, computer, or technical field of use (please, see the MPEP 2106.04(d), 2106.04(d)(1)-(2), 2106.05(a)).              
	On page 9-10, the Applicant further argues:
	“Even if, for the sake of argument, the claims are found to recite an abstract idea and do not pass Prong One of Step 2A, the claims still overcome this deficiency under Prong Two of Step 2A, which includes determining whether the claims recite elements that integrate the judicial exception into a practical application. See, e.g., M.P.E.P. at§ 2106.04(II)(A)(2). More specifically, an improvement in the functioning of a computer, or an improvement to other technology or technical field, may indicate that an additional element (or combination of elements) has integrated the exception into a practical application. See, e.g., id. at§ 2106.04( d)(I). Applicant…
	A critical situation may occur in case of a sudden outage of a component which may lead to overcurrent or overvoltage. E.g., if one of the branches connected to a node fails, the remaining branches have not to be loaded out of their limits. In another example, a generator may fail. Then, there has to be a so called spinning reserve, i.e. margin. Such a requirement is considered in a security assessment applying an N-1 criterion in a power system analysis… Specification at [0014] and [0019]-[0020] (emphasis added). These benefits improve the functioning hybrid AC/DC grid structure by allowing for the functionality of a connected AC grid and DC grid and ensuring that it is kept in a safe and stable manner… Therefore, analogous to the examples provided in M.P.E.P. at§ 2106.05(a), the present claims recite elements that integrate any potential judicial exception into a practical application. Accordingly, the present claims are subject matter eligible under Step 2A Prong Two (Step 2A Prong Two: Yes).”. These arguments are respectfully not persuasive.
	The claims do not teach the improvement because the claims simply do not recite any of the contingencies being detected during the controlling of the grid.        
	 On pages 10-11, the Applicant further argues that:
	“Alternatively, even assuming, for the sake of argument, that the claims are found not to be patent eligible under both Prongs 1 and 2 of Step 2A, the claims still are patent eligible under Step 2B, which includes determining whether the claims recite additional elements, individually or in combination, that amount to significantly more than an abstract idea, thus contributing to an inventive concept. See M.P.E.P. at§ 2106.05(11).
	The independent claims recite, from various perspectives, from various perspectives, defining a set of optimization criterions, estimating, by a network control computer, state variables of a hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model with N-k security criterion, and adjusting, by the network control computer, control variables of the hybrid AC/DC-grid according to the full non-linear security-constrained optimal power flow model to provide optimal power flow, the control variables defining setpoints for converter active and reactive power…”. These arguments are respectfully not persuasive.
	The claims do not comply with the test 2B for the reasons clearly explained in the rejection below. The claim as a whole simply uses the abstract idea to be applied to an intended field f use such as a grid.    
Applicant’s argument/remarks, on pages 11-13, with respect to rejections to claims 1-8, and 10-18  under 35 USC § 102(a) -103(a) have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims under 35 USC § 102(a) -103(a)  have been maintained. 
 	On page 12, the Applicant argues that:
	“It is improper to combine the distinct teachings of Chiang's different
embodiments in an anticipation rejection. See, e.g., Microsoft Corp. v. Biscotti Inc., 878 F.3d 1052, 1069 (Fed. Cir. 2017) ("anticipation is not proven by 'multiple, distinct teachings that the artisan might somehow combine to achieve the claimed invention."') Thus, Applicant respectfully submits that Chiang fails to anticipate claim 1”.
	Second, none of the cited paragraphs disclose adjustment of control variables that define setpoints for "converter active and reactive power." Specifically, paragraph [0004] Specifically, paragraph [0004] of Chiang states "the control vector which is composed of control variables such as generator real and reactive power outputs, transformer taps, shunt capacitor banks, FACTS control variables, and so on." From this disclosure, the Examiner concludes that "[t]hus, the active and reactive power for each component in the grid is considered." Office Action at 24. However, this paragraph of
Chiang only mentions reactive power for generators but not for any other components”. The arguments are respectfully not persuasive. 
	With respect to the first argument, the Applicant has not presented any evidence that the embodiments cited do not teach the claimed subject matter as recited. Furthermore, Chiang embodiments are inclusive of each other and does not teach different separate embodiments.   
	In response to the second argument above: the Instant invention and claimed subject matter considers broadly and in abstract manner the inclusion of converters in the full non-linear constrained OPF solution.  
	Chiang clearly and explicitly teaches or suggest how a full non-linear constrained OPF model is applied to a AC/DC grid including converter components and how specific solvers are used to find the solutions. Chiang clearly recites “0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”.  Chiang further suggest to one of ordinary skill in the art that the bounds are control values or setpoints (min and max). Chain further teaches or suggests that control variables or setpoints interpreted in light of the specification as values within and/or including bounds (minimum and maximum values) are computed. Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost, and so on) established are satisfied, while all the operational and physical limits are satisfied (see 0067).
Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 10-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “a network control computer, configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model; wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion; wherein k is a positive integer number; wherein the network control computer is configured to adjust a hybrid AC/DC-grid state with control variables for providing an optimal power flow, wherein the control variables define setpoints for converter active and reactive power”.  
	The specification is devoid of adequate structure to perform the claimed functions above. The disclosure further teaches adjusting control variables of the AC/DC grid plurality of components according to a full non-linear security-constrained optimal power flow model (see 0014, 0026, 0030, and 0032) and not only for the converter setpoints. The disclosure as a whole discloses models or equations for some of the components or for the whole grid (0039-0063).  However, there is no disclosure of any particular structure, either explicitly or inherently, to perform the step of to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model as claimed by simply defining converter setpoints for converter active and reactive power. 
 	There is not any specific algorithm or specific method or software being mentioned for finding the solutions for the OPF model. As it would be recognized by those of ordinary skill in the art, an electrical grid using an OPF model is controlled based on parameters (variables, setouts found) that satisfy each and all of the constraints/limits of one or more components in the grid, which were found by executing and solving the OPF model. The limitations above recites that the control of the grid is based simply by “applying a model”. While the OPF problem/model is a very well-known concept, it is very well known that the OPF model (limits, requirements, formulas/equation) alone are not used for controlling a system grid. It is the results and outputs of the execution of the OPF model that will be used for controlling the grid components parameter/variable. The disclosure suggest that an statistical load model of a possible non-deterministic behavior of the grid can be used for predetermining the optimal power plow (see 0026 and 0032).  However, the disclosure itself does not provide a single example of such statistical model and the algorithm or steps to find the solution of the OPF model. It is to note that claim 1 does not recite any sensor, any collection or retrieval of data such a power generation or consumption of the components that is supposedly used in the statistical load model to find the solution of the OPF model.      
	Finally, the disclosure for not teach an embodiment or example or algorithm where an optimal power flow is achieved by “adjust a hybrid AC/DC-grid state with control variables that define setpoints for converter active and reactive power for providing an optimal power flow”.  
	Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would perform the function/limitations “to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model…wherein the network control computer is configured to adjust a hybrid AC/DC-grid state with control variables for providing an optimal power flow, wherein the control variables define setpoints for converter active and reactive power”.
 	As to claims 2-8, these claim depend on claim 1, thus, they rejected for the same reasons mutatis mutandis.
	With respect to Claim 5 further recites “the Ac/DC grid comprises components of different type; PG-P18o669USoiPage 2 of 13wherein the types of the grid components include busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads…wherein the network control computer is configured to estimate the hybrid AC/DC-grid state defined by state variables of the hybrid AC/DC-grid components for determining the optimal power flow”. The specification is devoid of adequate structure to perform the claimed functions of claim 5 above.
	For instance, the disclosure [0032] recites “According to an embodiment, in the method for controlling a hybrid AC/DC-grid in a network system, the step of estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model”. As stated previously, However, the disclosure itself does not provide a single example of such statistical model and the algorithm or steps to find the solution of the OPF model. It is to note that claim 1 does not recite any sensor, any collection or retrieval of data such a power generation or consumption of the components that is supposedly used in the statistical load model to find the solution of the OPF model or the estimation of the state variable for the one or more components of the AC/DC grid. 
      	With respect to Claim 10 recites: 
 	“estimating, by a network control computer, state variables of the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model…
	…adjusting, by the network control computer, control variables of the hybrid AC/DC-grid according to the full non-linear security-constrained optimal power flow model, wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion, k being a positive integer number, the control variables defining setpoints for converter active and reactive power”. 
	The specification is devoid of adequate structure to perform the claimed functions of claim 10 above.
	For instance, the disclosure [0032] recites “According to an embodiment, in the method for controlling a hybrid AC/DC-grid in a network system, the step of estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model”. As stated previously, However, the disclosure itself does not provide a single example of such statistical model and the algorithm or steps to find the solution of the OPF model or the estimation of the state variables. It is to note that claim 1 does not recite any sensor, any collection or retrieval of data such a power generation or consumption of the components that is supposedly used in the statistical load model to find the solution of the OPF model or the estimation of the state variable for the one or more components of the AC/DC grid. 
 	With respect to the second limitation of claim 10 such as “adjusting…”, The disclosure teaches adjusting control variables of the AC/DC grid plurality of components according to a full non-linear security-constrained optimal power flow model (see 0014, 0026, 0030, and 0032) and not only for the converter setpoints. The disclosure as a whole discloses models or equations for some of the components or for the whole grid (0039-0063).  However, there is no disclosure of any particular structure, either explicitly or inherently, to perform the step of to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model as claimed by simply defining converter setpoints for converter active and reactive power. 
 	There is not any specific algorithm or specific method or software being mentioned for finding the solutions for the OPF model. As it would be recognized by those of ordinary skill in the art, an electrical grid using an OPF model is controlled based on parameters (variables, setouts found) that satisfy each and all of the constraints/limits of one or more components in the grid, which were found by executing and solving the OPF model. The limitations above recites that the control of the grid is based simply by “applying a model”. While the OPF problem/model is a very well-known concept, it is very well known that the OPF model (limits, requirements, formulas/equation) alone are not used for controlling a system grid. It is the results and outputs of the execution of the OPF model that will be used for controlling the grid components parameter/variable. The disclosure suggest that an statistical load model of a possible non-deterministic behavior of the grid can be used for predetermining the optimal power plow (see 0026 and 0032).  However, the disclosure itself does not provide a single example of such statistical model and the algorithm or steps to find the solution of the OPF model. It is to note that claim 1 does not recite any sensor, any collection or retrieval of data such a power generation or consumption of the components that is supposedly used in the statistical load model to find the solution of the OPF model.      
	Finally, the disclosure for not teach an embodiment, example or algorithm where an optimal power flow is achieved by “adjusting a hybrid AC/DC-grid state with control variables that define setpoints for converter active and reactive power for providing an optimal power flow”.  
	Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would perform the function/limitations “estimating, by a network control computer, state variables of the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model…
	…adjusting, by the network control computer, control variables of the hybrid AC/DC-grid according to the full non-linear security-constrained optimal power flow model, wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion, k being a positive integer number, the control variables defining setpoints for converter active and reactive power”.
	As to claims 13, this claim is the non-transitory computer readable medium corresponding to the method claim 10, thus, it is rejected for the same reasons mutatis mutandis.
 	As to claims 11-12, and 14-18, these claim depend on claim 10 and 13 respectively, thus, they rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
 	Claim 1 recites in part “a network system comprising: applying a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion; wherein k is a positive integer number”. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. The invention is directed to the use of a model for controlling a network system including several machine components such as inverters and AC grid lines, and DC grid lines.  The limitation “applying a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion”, involves a mathematical concept. The OPF model as defined in the specification involves the definition of a plurality of models or formulas to model one or more components of a grid, as well as, limits, constraints, objectives to be satisfied by the OPF model when executed. Thus, the claims include an abstract idea or judicial exception. 
 	The judicial exception is not integrated into a practical application because while the claim recite the additional elements such as the hybrid AC/DC grid comprising an AC grid and a DC grid, the AC grid comprising an AC node, a plurality of AC branches, and an AC generator, the plurality of AC branches and the AC generator being coupled to the AC node, the DC grid comprising a DC node and a plurality of DC branches, the plurality of DC branches being coupled to the DC node, and a voltage source converter coupled to the AC node and the DC node, the voltage source converter connecting the AC grid with the DC grid, and a network control computer to control and adjust a hybrid AC/DC-grid state by control variables for providing an optimal power flow; and wherein the control variables define setpoints for converter active power and reactive power, they are recited in high level of generality and simply link the judicial exception to a field of use such as an electrical grid or components of the electrical grid and the function limitation simply adds the words “apply it” the judicial exception for control of components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the hybrid AC/DC grid comprising an AC grid and a DC grid, the AC grid comprising an AC node, a plurality of AC branches, and an AC generator, the plurality of AC branches and the AC generator being coupled to the AC node, the DC grid comprising a DC node and a plurality of DC branches, the plurality of DC branches being coupled to the DC node, and a voltage source converter coupled to the AC node and the DC node, the voltage source converter connecting the AC grid with the DC grid and a network control computer are recited a high level of generality. For instance, the network control component/processor is recited so generically (no details whatsoever are provided other than the component includes “a processor”). A generic computer and its memory for executing steps of a program are well understood; routine and conventional (see MPEP 2106.05(f)). Merely adding generic computer /processor components to perform the function limitation above is not sufficient.  AC grids, DC grid, inverters, generator branches, and nodes (PCC cables) define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply linking the judicial exception to a field of use such as a grid. The additional limitation “the network control computer is configured to adjust a hybrid AC/DC-grid state by control variables for providing an optimal power flow, wherein the control variables define setpoints for converter active power and reactive power”. These additional elements do not seem to be clearly referring to the abstract idea above.  	However, assuming that the control component makes use of the full non-linear-constrained OPF model to adjust the AC/DC grid state with control variables/setpoints for a converter, still these additional elements simply are trying to link the judicial exception to a field of use such as a grid component or converter since they do not impose any meaningful limitation on the judicial exception.       
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
   Claims 2-8 depend on claim 1, thus, they recite the limitations and the abstract ideas of claim 1.
 	Claims 2-3, 6-8 further recite the additional limitations “wherein the N-k security criterion comprises a preventive mode and/or a corrective mode” claim 2; “wherein a security criterion defines at least one constraint on at least one of the following variables: active power, reactive power, voltage magnitude or phase, current magnitude or phase”, claim 3; “…wherein the control variables further define setpoints for generator active power, generator reactive power, converter active power, and converter reactive power, transformer tap magnitude or phase, Flexible AC Transmission Systems (FACTS) status and storage control”, claim 6; wherein the network control component is configured to apply a statistical model for loads or renewable power generation for predetermining the optimal power flow, claim 7;  “wherein the optimal power flow is based on an optimization criterion, wherein the optimization criterion is one of: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage amplitude deviation, minimal reactive power in the AC grid, or minimal dispatch cost, or an combination thereof or minimum number of control actions”, claim 8. These limitations as drafted further include mathematical relationships being used in the OPF model and which are identified as an example of mathematical concepts grouping of abstract ideas. As stated above none of the additional elements integrate these further abstract ideas into a practical application, and do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.      
	Claims 4-5 further recite “Claim 4 wherein the hybrid AC/DC-grid comprises further a plurality of grid components of different type; wherein the types of the grid components include busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads; and wherein the network control component is configured to estimate the hybrid AC/DC-grid state defined by state variables of the hybrid AC/DC-grid components for determining the optimal power flow; claim 5 wherein the state variables are complex voltage levels, power flows, transformer status, breaker status, generator status, or converter status or a combination”.
  	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads are recited a high level of generality. These AC/DC components define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply kinking the judicial exception to a field of use such as a grid components.      
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
	Claims 10 and 13 recites “defining a set of optimization criterions; estimating state variables of the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model; adjusting control variables of the hybrid AC/DC-grid according to a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion, k being a positive integer number; wherein the set of optimization criterions comprises: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage amplitude deviation, minimal reactive power in the AC grid, or minimal redispatch cost, or a combination thereof or minimum number of control actions”
 	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. The claimed inventions is directed to the estimation of state variables by using a model that includes certain defined objectives (optimization criterions). Thus, this step involves or suggests making use of a mathematical concepts or formulas. The step of adjusting control variables of the hybrid AC/DC-grid according to a full non-linear security-constrained optimal power flow model also involves mathematical concepts because the state variables are adjusted using mathematical OPF model for later use. Thus, the claims include an abstract idea. 
 	The judicial exception is not integrated into a practical application because while the claim recite the additional elements such as the hybrid AC/DC grid comprising an AC grid and a DC grid, the AC grid comprising an AC node, a plurality of AC branches, and an AC generator, the plurality of AC branches and the AC generator being coupled to the AC node, the DC grid comprising a DC node and a plurality of DC branches, the plurality of DC branches being coupled to the DC node, and a voltage source converter coupled to the AC node and the DC node, the voltage source converter connecting the AC grid with the DC grid, and a network control computer to control and adjust a hybrid AC/DC-grid state by control variables for providing an optimal power flow; and wherein the control variables define setpoints for converter active power and reactive power, they are recited in high level of generality and simply link the judicial exception to a field of use such as an electrical grid or components of the electrical grid and the function limitation simply adds the words “apply it” the judicial exception for control of components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the hybrid AC/DC grid comprising an AC grid and a DC grid, the AC grid comprising an AC node, a plurality of AC branches, and an AC generator, the plurality of AC branches and the AC generator being coupled to the AC node, the DC grid comprising a DC node and a plurality of DC branches, the plurality of DC branches being coupled to the DC node, and a voltage source converter coupled to the AC node and the DC node, the voltage source converter connecting the AC grid with the DC grid and a network control computer are recited a high level of generality. For instance, the network control component/processor is recited so generically (no details whatsoever are provided other than the component includes “a processor”). A generic computer and its memory for executing steps of a program are well understood; routine and conventional (see MPEP 2106.05(f)). Merely adding generic computer /processor components to perform the function limitation above is not sufficient.  AC grids, DC grid, inverters, generator branches, and nodes (PCC cables) define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply linking the judicial exception to a field of use such as a grid. The additional limitation “the network control computer is configured to adjust a hybrid AC/DC-grid state by control variables for providing an optimal power flow, wherein the control variables define setpoints for converter active power and reactive power”. These additional elements do not seem to be clearly referring to the abstract idea above.  	However, assuming that the control components makes use of the full non-linear-constrained OPF model to adjust the AC/DC grid state with control variables/setpoints for a converter, still these additional elements simply are trying to link the judicial exception to a field of use such as a grid component or converter since they do not impose any meaningful limitation on the judicial exception.       
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
	Claims 11-12, are dependent on claim 10 and thus, they recite the limitations and the abstract ideas of claim 10.
	Claims 11 and 14 further recites “wherein: estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model; and adjusting control variables of the hybrid AC/DC-grid comprises predetermining the control variables for optimizing the power flow in advance”.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. Applying a statistical model involves the use of mathematical concepts or mathematical relationships. 
 	The claim does not include additional elements beyond the abstract ideas, noted above. For instance, claim 11 or 14 does not recite any steps of controlling a physical grid, or controlling specifics devices in a grid based on the found results of the OPF model. Because no additional elements are recited in the claim, claim 11 or 14 not does not integrate the recited abstract ideas into a practical application. Because claim 11 or 14 recites no additional elements, the claim cannot recite significantly more than the underlying abstract idea. 
	Claims 12 and 13 recite the additional limitation of a processor and a non-transitory medium to execute and store the method of claim 10. These additional elements are recited in high level of generally and amount to simply applying the judicial exception or mere instructions to implement the abstract idea on a computer. A generic computer and its memory for executing steps of a program are well understood; routine and conventional (see MPEP 2106.05(f)). Merely adding generic computer components to perform the method is not sufficient.     
Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 15-16 and 18 further recite the limitations “wherein the N-k security criterion comprises a preventive mode and/or a corrective mode” claim 15; wherein a security criterion defines at least one constraint on at least one of the following variables: active power, reactive power, voltage magnitude or phase, current magnitude or phase”, claim 16;  “…wherein the control variables further define setpoints for generator active power, generator reactive power, converter active power, and converter reactive power, transformer tap magnitude or phase, Flexible AC Transmission Systems (FACTS) status and storage control”, claim 18. These limitations as drafted further include mathematical relationships being used in the OPF model and which are identified as an example of mathematical concepts grouping of abstract ideas. As stated above none of the additional elements integrate these further abstract ideas into a practical application, and do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.      
Claim 17 further recites “wherein the hybrid AC/DC-grid comprises a plurality of grid components of different type; wherein the types of the grid components include busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads”. As stated above none of the additional elements integrate the abstract ideas above into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads are recited a high level of generality and simply amount to linking the abstract idea to a field of use without implementing meaningful limitations. 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads are recited a high level of generality. These AC/DC components define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply kinking the judicial exception to a field of use such as a grid components.      
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US 20160048150).
	As per claim 1, Chiang teaches A network system, comprising:
	a hybrid AC/DC-grid (see Fig. 1 AC grid 101, 106, and DC grid 109);
	comprising an AC grid (see 0026 “An alternating-current (AC) bus 101 represents a node in the graph of the power network”), the AC grid comprising an AC node (see Fig. 1 the node are connections or distribution lines; 0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”; also, see [0026] “An alternating-current (AC) bus 101 represents a node in the graph of the power network”), a plurality of AC branches (see Fig. 1 and see 0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”; also, see ), and an AC generator (see Fig. 1 see 0025 “The system 100 includes generating stations that produce electric power ), the plurality of AC branches (see 0031 and see Fig. 1) and the AC generator being coupled to the AC node (see Fig. 1 generator 103 connected to node 101); 
	a DC grid comprising a DC node; (see [0036] “In addition to AC buses, there can also be direct current (DC) buses in the power network. A DC bus 109 represents a node in the network graph of the power system that is represented by DC voltage and DC current injection”), and a plurality of DC branches (see Fig. 1 and see [0036] “A DC line (or branch) 110 is represented as an arc in the network graph of the power system that transmits a constant current in the network. A DC line 110 is represented by its DC current and the main parameter is its resistance”), the plurality of DC branches being coupled to the DC node (see Fig. 1 node 109 has branches);
	voltage source converter coupled to the AC node and the DC node, the voltage source converter being configured to connect the AC grid with the DC grid (see [0037] “Converters are used to connect AC and DC buses. Converters can be an AC-DC converter (a rectifier) 111 or a DC-AC converter (inverter) 112”);
	a network control component (see 0040 “control center 290 that includes at least a machine in the form of a computer system 200 within which a set of instructions, for causing the machine to perform any one or more of the processes and/or methodologies discussed herein, may be executed”), configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model (see [0002-0003] an OPF is a nonlinear problem, 0005 security constrained OPF, 0110 N-1 security contingency; Fig. 2 network control component/control center 290 including a processor 202; also, see [0067-0068]  see [0126] “In one embodiment, the processing device 202 is adapted to execute the operations of the SuperOPF-VS function unit 800 of FIG. 8, which performs the methods and/or processes described in connection with FIGS. 3-6 for generating a secure OPF solution”; also, see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”), 
	Chiang further teaches wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion (see 0002 “The "N-1 security" contingency standard”; also, see 0110 “The 1062 contingencies are applied to the system according to the (N-1) security contingency standard”; also, see [0118]); wherein k is a positive integer number (see N-1  1=K, thus, it is a positive number);
	wherein the network control component is configured to adjust a hybrid AC/DC-grid state with control variables for providing an optimal power flow (the control variables are interpreted in BRI in light of the specification, they define setpoints computed for each component of the grid being analyzed so that the setpoints for each component  provides an optimal power flow for the grid. See Chiang [0006] “computing a set of preventive controls, which are adjustments to parameters of control components in the electric power system; also, see [0040] and also, see [0067-0067] and [0081-0089] “the discrete control variables in the OPF problem (2) are determined through the following four steps according to one embodiment… Update the inequality constraints by considering linearly the effect of changing the value of the top ranked discrete variables… If all discrete variables have been set to discrete values, stop; otherwise, go to Step 1… 0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal system transfer capability, and the maximal system load margin. [0088] 2) The system operation states and power flows associated with optimal solution. [0089] 3) The optimal value of the discrete control variables of the power system”; also, see [0096] and [0119]; overall the state or state variables of one or more components in a grid system are adjusted iteratively to find a solutions that converge to find the most optimal power flow in the system); and
	wherein the control variables define setpoints converter active and reactive power (control variables or setpoints have been interpreted in light of the specification as values within and/or including bounds (minimum and maximum values). Chiang teaches 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; Thus, the active and reactive power for each component in the grid is considered; also, see [0006] “…. computing a set of preventive controls/setpoints, which are adjustments to parameters of control components in the electric power system; and (e) applying the set of preventive controls to the control components in the electric power system. The steps of (b), (c), (d) and (e) are repeated to obtain the secure OPF solution” also, see 0025 the grid to which the model is applied to improve power flow includes a converter…see  0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”, bounds are setpoints/control variables for  the control of the converters; 0039 states that the OPF model is applied to part of the whole network and which includes the converter 112; also, see 0030, 0040, [0067-0068]; also, see [0096] the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values). Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost) established are satisfied, while all the operational and physical limits are satisfied (see 0067)).
	As per claim 2, Chiang teaches the network system according to claim 1, wherein the N-k security criterion comprises a preventive mode and/or a corrective mode (see 0019 “The method and apparatus performs a Super-OPFVS process, which is an iterative process that combines a SuperOPF process for computing an optimal power flow solution and a VS process for analyzing voltage stability with respect to a list of contingencies for the optimal power flow solution. The VS process also computes a set of optimal preventive controls to eliminate or reduce insecure contingencies”; also, see [0040], [0041], [0047], [0055], [0090], [0116] each suggest preventive controls or preventive mode. according to this invention, a preventive mode is the selection of setpoints for each component of the electrical grid that will not cause any violation in the constraints of the grid or each component; This is the objective of Chiang as shown in Figs. 3-4).
	As per claim 3, Chiang teaches the network system according to claim 1, Chiang further teaches wherein a security criterion defines at least one constraint on at least one of the following variables: active power, reactive power (see 0004), voltage magnitude or phase, (see [0029] and [0090] “the SuperOPF-VS process 400 combines a SuperOPF process (such as the SuperOPF process 600) and a VS process. The VS process is to analyze voltage stability on a list of contingencies for the OPF solution and for computing optimal preventive control to eliminate or reduce insecure contingencies if there is any. In an embodiment of the SuperOPF-VS process 400, the VS process is performed by a voltage stability analyzer, e.g., a voltage stability analysis (VSA) program”, thus, one security criterion is voltage stability (magnitude or phase), current magnitude or phase (see 0004 “h(x) represents nonlinear inequality constraints composed of functional and operational constraints such as power flow limits over transmission lines and transformers, limits on VAR (voltage-ampere reactive, which is a unit used to measure reactive power in an AC electric power system) injections for reactive control buses and real power injections for the slack buses; x1 and xu are the  lower and upper bounds to be imposed on state and control variables”).
	As per claim 4, Chiang teaches the network system according to claim 1, Chiang further teaches wherein the hybrid AC/DC-grid comprises further a plurality of grid components of different type (see Fig. 1); wherein the types of the grid components include busbars, lines (0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”), generators (see 0025 “The system 100 includes generating stations that produce electric power), transformers (see [0033] “transformer 107” Fig. 1 includes a plurality of transformers), breakers (0065 “switchable” indicates breaker or switches; moreover, breakers are implicitly taught in grids since they are a fundamental/integral component of any grid), storage devices (0065 switchable shunt capacitors), shunts (see 0117 shunts), AC/DC converters (see 0037 converters), or loads (see 0117 loads ); and
	wherein the network control component is configured to estimate the hybrid AC/DC-grid state defined by state variables of the hybrid AC/DC-grid components for determining the optimal power flow (see [0007] “perform voltage stability analysis on the electric power system that operates in states represented by the OPF solution”, states represented by the OPF solution are estimated states that were estimated to satisfy all of the constraints of the grid system and overcome the contingencies in a grid system; and [0067]  “Referring to FIG. 6, another embodiment of a SuperOPF process 600 is described as follows. Given an input data (601), an OPP solution is computed where the objective function specified by the user is to be minimized or maximized, while all the operational and physical limits are satisfied. As an example, the input data 601 may include the following data for initializing an OPP computation: 1) the state estimation case files that define the network topology and the initial operating states of the electric power system, and 2) the cost file that defines the cost models of the generation units of the electric power system”; also, see [0088] and [0092] “Step 1: Use the VSA program to compute the load margin (703) of the base case system, that is, the system running at states represented by the OPF solution….”; also, see [0098]).
	As per claim 5, Chiang teaches the network system according to claim 4, Chiang further teaches wherein the state variables are complex voltage levels (see 0029 “voltage magnitude and phase angle”; also, see 0112), power flows (see 0032 “Power flow: is defined as the active and reactive power injected into the AC branch 106 by both AC buses 101 attached to it”, and see [0044] and [0112]), transformer status (see 0068 “…is the vector of tap positions for tap-changing transformers with lower bounds t and upper bounds t, and…”), breaker status (0068 “is the vector of positions for switchable shunts with lower bounds b and upper bounds”; and [0112]), generator status (0068 “…is the vector of real power outputs of generators with lower bounds r_G and upper bounds PG and QG=[Qg1 , ... , QgnJ is the vector of reactive power outputs of generators with lower bounds QG and [0112]), or converter status or a combination thereof (see [0112] “optimization variables which consists of voltage phase angles and magnitudes at all buses, real and reactive power generation by all generators with adjustable outputs, transformer tap ratios, phase shifter angles and all switchable shunts, 12085 equality constraints which consist of one linear equality constraint (fixed slack bus voltage phase angle) and 12084 nonlinear equality constraints (power flow balance constraints), and 13652 inequality constraints which consist of 13652 linear inequality constraints (lower and upper bounds on optimization variables) and zero nonlinear inequality constraints (thermal limit constraints)”).
  	As per claim 6, Chiang, teaches the network system according to claim 1, Chiang further teaches wherein the control variables further define setpoints for generator active power (see 0006 “computing a set of preventive controls, which are adjustments to parameters of control components in the electric power system; also, see [0081-0089] “the discrete control variables in the OPF problem (2) are determined through the following four steps according to one embodiment… Update the inequality constraints by considering linearly the effect of changing the value of the top ranked discrete variables… If all discrete variables have been set to discrete values, stop; otherwise, go to Step 1… [0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal system transfer capability, and the maximal system load margin. [0088] 2) The system operation states and power flows associated with optimal solution. [0089] 3) The optimal value of the discrete control variables of the power system”; also, see [0096] and [0119]; overall the state or state variables of one or more components in a grid system are adjusted iteratively to find a solutions that converge to find the most optimal power flow in the system; 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; also, see 0028 and 0030, and 0068), generator reactive power (0004, 0028, 0068), transformer tap magnitude or phase (see 0004, and  [0035] “the main parameters/control variables… For an AC transformer 107, extra controls and states needed to be considered include tap choice, tap turn ratio (for a normal transformer), and tap phase shift (for a phase shifter). Extra parameters, namely, bounds for the tap turn ratio and tap phase shift also need to be involved in some embodiments of the OPF study”), Flexible AC Transmission Systems (FACTS) status and storage control (see 0004 FACTS control variables and shunt capacitor banks; and see 0038 FACTS device …tight bounds on certain controls; also, see 0030; the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values), see 0096).	
	As per claim 8, Chiang teaches the network system according to claim 1, Chiang further teaches wherein the optimal power flow is based on an optimization criterion (see paragraph 3), wherein the optimization criterion is one of: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage amplitude deviation, minimal reactive power in the AC grid, or minimal redispatch cost, or an combination thereof or minimum number of control actions (see 0003 and 0086-0089).
	As per claim 10, Chiang teaches a method for controlling a hybrid AC/DC-grid (see Fig. 1 and 2 a computer to control a hybrid AC/D grid of Fig. 1; also, see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”), the method comprising: 
 	defining a set of optimization criterions (see 0003, 0053, 0055, 0067 “an OPP solution is computed where the objective function /optimization criterion specified by the user is to be minimized or maximized, while all the operational and physical limits are satisfied”; also, see 0086-0089 “[0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal
system transfer capability, and the maximal system load margin…”);
	estimating, by a network control computer, state variables of the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model (see [0007], [0067], [0088], [0092] and [0098]; also, see the rationale of claim 4 above);
	the hybrid AC/DC-grid (see Fig. 1 AC grid 101, 106, and DC grid 109) comprising an AC grid and DC grid (see 0026 “An alternating-current (AC) bus 101 represents a node in the graph of the power network”; also, see Fig. 1 the DC grid 109), the AC grid comprising an AC node (see Fig. 1 the node are connections or distribution lines; 0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”; also, see [0026] “An alternating-current (AC) bus 101 represents a node in the graph of the power network”), a plurality of AC branches (see Fig. 1 and see 0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”; also, see ), and an AC generator (see Fig. 1 see 0025 “The system 100 includes generating stations that produce electric power ), the plurality of AC branches (see 0031 and see Fig. 1) and the AC generator being coupled to the AC node (see Fig. 1 generator 103 connected to node 101); 
	the DC grid comprising a DC node; (see [0036] “In addition to AC buses, there can also be direct current (DC) buses in the power network. A DC bus 109 represents a node in the network graph of the power system that is represented by DC voltage and DC current injection”), and a plurality of DC branches (see Fig. 1 and see [0036] “A DC line (or branch) 110 is represented as an arc in the network graph of the power system that transmits a constant current in the network. A DC line 110 is represented by its DC current and the main parameter is its resistance”), the plurality of DC branches being coupled to the DC node (see Fig. 1 node 109 has branches); and
	a voltage source converter coupled to the AC node and the DC node, the voltage source converter being configured to connect the AC grid with the DC grid (see [0037] “Converters are used to connect AC and DC buses. Converters can be an AC-DC converter (a rectifier) 111 or a DC-AC converter (inverter) 112”);
	adjusting, by the network control computer, control variables of the hybrid AC/DC-grid according to the full non-linear security-constrained optimal power flow model (see 0006, [0081-0089], [0096] and [0119]; also, see the rationale of claim 6 above), wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion (see 0002 “The "N-1 security" contingency standard”; also, see 0110 “The 1062 contingencies are applied to the system according to the (N-1) security contingency standard”; also, see [0118]); k being a positive integer number (see N-1  1=K, thus, it is a positive number);
	wherein the control variables define setpoints converter active and reactive power (control variables or setpoints have been interpreted in light of the specification as values within and/or including bounds (minimum and maximum values). Chiang teaches 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; Thus, the active and reactive power for each component in the grid is considered; also, see [0006] “…. computing a set of preventive controls/setpoints, which are adjustments to parameters of control components in the electric power system; and (e) applying the set of preventive controls to the control components in the electric power system. The steps of (b), (c), (d) and (e) are repeated to obtain the secure OPF solution” also, see 0025 the grid to which the model is applied to improve power flow includes a converter…see  0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”, bounds are setpoints/control variables for  the control of the converters; 0039 states that the OPF model is applied to part of the whole network and which includes the converter 112; also, see 0030, 0040, [0067-0068]; also, see [0096] the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values). Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost) established are satisfied, while all the operational and physical limits are satisfied (see 0067));
 	wherein the set of optimization criterions comprises: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage amplitude deviation, minimal reactive power in the AC grid, or minimal redispatch cost, or a combination thereof or minimum number of control actions (see 0003 and 0086-0089).
	As per claim 12, this claim is the apparatus claim corresponding to the method claim 10 and is rejected for the same reasons mutatis mutandis. Chiang teaches a processing system comprising one or more processors configured to provide, alone or in combination, for execution of the method of claim 10  (see Fig. 2 processor 202, see 0126-0129; same rationale ).
	As per claim 13 this claim is a non-transitory computer readable medium having instructions thereon for executing the method of claim 10 and is rejected for the same reasons mutatis mutandis (Chiang further teaches Fig. 2 processor 202, see 0126-0129 “processor and Memory” for executing the method of claim 10).	
 	As to claim 14, this claim is non-transitory computer readable medium corresponding to the method claim 11 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is non-transitory computer readable medium corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	 As to claim 16, this claim is non-transitory computer readable medium corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
 	As to claim 17, this claim is non-transitory computer readable medium corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is non-transitory computer readable medium corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160048150) in view of Reddy (“Optimal power flow with renewable energy resources including storage 2017).
	As per claim 7, Chiang teaches the network system according to claim 1, While Chiang clearly teaches that loads are considered in the OPF problem and solution (see [0027]), Chiang does not explicitly teach teaches wherein the network control component is configured to apply a statistical model for loads or renewable power generation for predetermining the optimal power flow (this has been interpreted as using statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources).
	However, Reddy teaches a system and method comprising applying a statistical model for loads or renewable power generation for predetermining the optimal power flow (this has been interpreted as applying statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources; see page 686 Col 1 Par. 4 “A stochastic model of wind generation in OPF problem
is addressed in [8]. The model includes error in wind power generation forecasts using probability (statistical model) or relative frequency histogram”; also, see page 686 Col 2 last paragraph “The OPF with RERs and storage is very important for the optimal operation and planning of power systems to address the variability and uncertainty associated with increasing renewable power generation. The output of solar PV array/wind turbine is predicted according to the weather forecast. As the input energy of wind power generation (wind) and solar power generation (sun) is uncertain, the output of these resources is also uncertain. Normally, the probability distribution function is used to model the related uncertainty”; also, see page 690 col 1 models for predicting wind power generation, Col 2 models for predicting solar energy generation, also, see page 691 Col 2 “4.1 Uncertainty modeling of solar PV system…”; also, see page 691 Col 2 “Normal distribution for load demand uncertainty…”, each of these paragraphs clearly teaches statistical models for predicting power generation of renewables resources and loads to be used for an OPF problem).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chiang’s invention to include the steps of applying a statistical model for loads or renewable power generation for predetermining the optimal power flow as taught by Reddy to be executed in the network control component of Chiang in order to predict and consider loads and power generation or renewable resources which are uncertain variables and to have a more robust and more accurate OPF solution (predicting loads and renewable resources power generation will result in a more robust system with more accurate variables and the OPF solution will be more accurate than assumed static loads or power generation.)
 	As per claim 11, Chiang teaches the method for controlling a hybrid AC/DC-grid in a network system according to claim 10, Chiang further teaches wherein: 
	the step of adjusting control variables of the hybrid AC/DC-grid comprises
predetermining the control variables for optimizing the power flow in advance (see [0003] and see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”; also, see Fig. 4 the preventive control variables in step 407 are predetermined for generating an optimized power flow solution in step 404).
	Chiang does not explicitly teach the step of estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model (see this has been interpreted broadly in light of the specification as applying statistical model/mathematical models to determine/predict loads only. The disclosure lacks of sufficient written description to estimate state variables (as defined in 0023) of an inverter or transformer based on statistical load model. However, since claim 10 does not define state variable, it would be broadly interpreted state variable for loads);
 	However, Reddy teaches a system and method comprising estimating state variables of a grid further comprises applying a statistical load model (this has been interpreted as applying statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources; see page 686 Col 1 Par. 4 “A stochastic model of wind generation in OPF problem is addressed in [8]. The model includes error in wind power generation forecasts using probability (statistical model) or relative frequency histogram”; also, see page 686 Col 2 last paragraph “The OPF with RERs and storage is very important for the optimal operation and planning of power systems to address the variability and uncertainty associated with increasing renewable power generation. The output of solar PV array/wind turbine is predicted according to the weather forecast. As the input energy of wind power generation (wind) and solar power generation (sun) is uncertain, the output of these resources is also uncertain. Normally, the probability distribution function is used to model the related uncertainty”; also, see page 690 col 1 models for predicting wind power generation, Col 2 models for predicting solar energy generation, also, see page 691 Col 2 “4.1 Uncertainty modeling of solar PV system…”; also, see page 691 Col 2 “Normal distribution for load demand uncertainty…”, each of these paragraphs clearly teaches statistical models for predicting power generation of renewables resources and loads to be used for an OPF problem).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chiang’s invention to include the step of estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model as taught by Reddy to be executed in the network control component of Chiang in order to predict and consider loads which are uncertain variables and to have a more robust and more accurate OPF solution (predicting loads and/or renewable resources power generation will result in a more robust system with more accurate variables and the OPF solution will be more accurate than assumed static loads or power generation.)	
Conclusion
	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116